Citation Nr: 0302512	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  95-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of left knee osteochondritis, status post total 
knee replacement, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of right knee osteochondritis, currently rated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
increased evaluation for his service-connected bilateral knee 
disabilities.  The claims file shows that the Board remanded 
the case in April 1997 for additional evidentiary and 
procedural development.   

In the course of the appeal, the RO granted the veteran 
individual increased evaluations for his service-connected 
left and right knee disability.  In a decision of August 2001 
the RO granted a separate and additional 10 percent for 
arthritis of the right knee.  The rating for arthritis of the 
right knee has not been appealed.
 

FINDINGS OF FACT

1.  Postoperative residuals of left knee osteochondritis, 
status post total knee replacement, are currently manifested 
by non-painful surgical scars with a functional and stable 
prosthetic with left knee extension to zero degrees and 
flexion to 125 degrees and subjective complaints of left knee 
joint pain and swelling.

2.  Postoperative residuals of right knee osteochondritis are 
currently manifested by non-painful surgical scars with right 
knee hyperextension to 5 degrees beyond zero due to genu 
recurvatum with severe patellofemoral crepitus and subjective 
complaints of left knee joint pain, stiffness and swelling.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected postoperative residuals of left knee 
osteochondritis, status post total knee replacement, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5055, 5010-5256, 5010-5257, 5010-5260, 
5010-5261, 5010-5262 (2002).    

2.  The criteria for a 20 percent evaluation, and no higher, 
for service-connected postoperative residuals of right knee 
osteochondritis have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258 (2002).  
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in a Supplemental 
Statement of the Case dated in October 2002, in which it 
provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of the April 1997 
remand which occurred during this appeal.  He has also been 
provided with VA examinations which address the increased 
rating claims on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.


Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate Diagnostic Codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, when the 
claimant presents subjective complaints of continuous joint 
pain medical determinations should be made regarding whether 
the affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptom.  Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.

The total knee replacement of the knee with a prosthesis is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2002), 
which provides for a 100 percent rating for a period of one 
year following the implantation of the prosthesis.  
Thereafter, when the evidence demonstrates chronic residuals 
of TKR surgery consisting of severe, painful motion or 
weakness in the affected extremity, assignment of a 60 
percent rating is warranted.  Otherwise, the affected knee is 
to be rated on the basis of intermediate degrees of residual 
weakness, pain or limitation of motion rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent.

38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002) is the 
applicable schedule for rating ankylosis of the knee.  
Extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants the assignment of a 60 percent 
evaluation.  An evaluation of 50 percent is warranted when 
the evidence demonstrates unfavorable ankylosis in flexion 
between 20 degrees and 45 degrees.  An evaluation of 40 
percent is warranted when the evidence demonstrates 
unfavorable ankylosis in flexion between 10 degrees and 20 
degrees.  An evaluation of 30 percent is warranted when the 
evidence demonstrates ankylosis at a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002) is the 
applicable schedule for rating other impairment of the knee 
and provides for the assignment 30 percent rating for severe 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 10 percent rating for slight recurrent 
subluxation or lateral instability.

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2002) provides for 
the assignment of only a 20 percent rating for a dislocated 
semilunar cartilage manifested by frequent episodes of  joint 
locking, pain and effusion into the joint.

38 C.F.R. § 4.71a, Diagnostic Code 5259 (2002) provides for 
the assignment of only a 10 percent rating symptomatic 
postoperative residuals of removal of the semilunar 
cartilage.

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002) is applicable 
for rating a knee disability based on limitation of flexion 
and provides for a 30 percent evaluation when the evidence 
demonstrates that flexion limited to 15 degrees.  Assignment 
of a 20 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 30 degrees.  Assignment 
of a 10 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 45 degrees.  Assignment 
of a noncompensable evaluation is warranted when the evidence 
demonstrates that flexion limited to 60 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002) is applicable 
for rating a knee disability based on limitation of extension 
and provides for a 50 percent evaluation when the evidence 
demonstrates that extension limited to 45 degrees.  
Assignment of a 40 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 30 degrees.  
Assignment of a 30 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 20 degrees.  
Assignment of a 20 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 15 degrees.  
Assignment of a 10 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 10 degrees.  
Assignment of a noncompensable evaluation is warranted when 
the evidence demonstrates that extension limited to 5 
degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002) is applicable 
for rating a knee disability based on impairment of the tibia 
and fibula, with assignment of a 40 percent evaluation when 
the evidence demonstrates nonunion of the tibia and fibula 
with loose motion requiring the use of a brace.  Assignment 
of a 30 percent evaluation is warranted for malunion of the 
tibia and fibula with marked knee or ankle disability.  
Assignment of a 20 percent evaluation is warranted for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  Assignment of a 10 percent evaluation is 
warranted for malunion of the tibia and fibula with slight 
knee or ankle disability.

38 C.F.R. § 4.71a, Diagnostic Code 5263 (2002) provides for 
the assignment of only a 10 percent evaluation for knee 
impairment due to acquired traumatic genu recurvatum 
(hyperextension of the knee) on objective demonstration of 
weakness and insecurity in weight-bearing.


Factual Background and Analyses

The veteran's claims file shows that he was originally 
granted service connection for a bilateral knee disability 
in a May 1992 RO decision.  As previously stated, the 
current appeal stems from an October 1994 rating decision 
which addressed the issues of the disability evaluations 
assigned to each knee.  Where the veteran's entitlement to 
compensation for a particular disability has already been 
established, and an increased disability rating is at issue, 
the Board need only concern itself with evidence showing the 
present level of impairment caused by the disability at 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); See 
also Fenderson v. West, 12 Vet. App. 119 (1999).  We shall 
therefore concentrate the scope of our review of the 
evidence to the most current medical records which address 
the present status of the veteran's bilateral knee 
disability.

(a.)  Entitlement to an increased evaluation for 
postoperative residuals of left knee osteochondritis, status 
post total knee replacement, currently rated as 30 percent 
disabling.

Prior to our discussion of this issue, we note that in 
correspondence dated in January 2003 the veteran's 
representative, Disabled American Veterans, observed that 
the veteran had been examined by VA for compensation 
purposes with regard to his left knee in January 2001 and 
that he later underwent surgery for a total knee replacement 
(TKR) of this joint in June 2001. However, a post-TKR 
medical examination was conducted in October 2002 which 
addressed the present state of his disability and so further 
development of the case for another examination is 
unnecessary.

The claims file shows that since  the veteran underwent left 
knee surgery during active duty to treat osteochondritis 
dissecans of his left knee.  Following his separation from 
service in 1990, he underwent several more surgical 
procedures to treat his left knee disability, culminating 
with a TKR operation in June 2001 for treatment of a 
diagnosis of severe osteoarthritis of the left knee.  
Pursuant to Diagnostic Code 5055, he was granted a 100 
percent rating for the TKR operation on his left knee for a 
one-year period from June 2001 - July 2002.  Following this, 
he was medically examined by VA for compensation purposes in 
October 2002.  The report of this examination shows that the 
VA physician had reviewed the veteran's claims file.   At the 
examination the veteran complained of experiencing pain and 
some swelling and instability of the left knee but not as 
intensely as before his TKR surgery.  He treated his symptoms 
with anti-inflammatory medication and prescription painkiller 
(i.e., Darvocet) which he used twice per week.  His symptoms 
were aggravated by changes is weather and cold, damp weather.  
If he sat for more than an hour his knees would become stiff.  
He complained of knee pain at night, with his right knee 
worse than his left.  At the time of the examination the 
veteran made specific complaints of flare-ups of pain in 
reference to only his right knee.  At the time of the October 
2002 VA examination he was 34 years old and was employed in a 
sedentary job with the Social Security Administration.  

Objective examination shows that the veteran used a cane and 
supportive brace for his right knee but not for his left.  
Alignment of his left knee was normal and he evidenced no 
pain on examination.  Range of motion testing revealed that 
he could extend his left knee to zero degrees and flex it to 
125 degrees without pain.  Left patellar alignment was normal 
during range of motion testing.  There was a 17-centimeter 
anterior left knee scar from the arthroplasty which was not 
described to be painful or tender.  1+ joint effusion of the 
left knee was observed with no specific tenderness on 
palpation observed.  Ligament testing of his left knee 
revealed normal stability on varus and valgus stress and 
negative Lachmann's test.  Quadriceps strength was 3/5, 
bilaterally, and hamstring strength was 4/5, bilaterally.  X-
rays revealed left knee total prosthesis in apparent 
satisfactory position with no evidence of acute abnormality.  
The pertinent diagnoses were osteochondritis dissecans, 
medial femoral condyle of the left knee, and degenerative 
osteoarthritis, status post total knee arthroplasty.

The October 2002 VA examiner has adequately addressed the 
question of whether the veteran experienced any functional 
loss with regard to his left knee in observing that there was 
no pain on motion of this knee.  The veteran's left knee 
disability is currently rated as 30 percent disabling 
effective from August 2002, which is the minimum rating for 
postoperative TKR.  Applying the criteria of the potentially 
applicable Diagnostic Codes for rating knee disabilities to 
the objective evidence, we find that the facts of the case do 
not support the veteran's claim for an evaluation greater 
than 30 percent.  Specifically, the findings of the October 
2002 examination do not demonstrate that the left knee 
displays of severe, painful motion or weakness to the degree 
that a 60 percent evaluation may be assigned under Diagnostic 
Code 5055.  We note that the veteran has left knee pain but 
no pain on motion on objective examination and no evidence of 
joint weakness as he does not require a cane or supportive 
brace for his left knee.

The medical evidence also does not demonstrate that the 
veteran's left knee is affected by ankylosis such that the 
provisions of Diagnostic Code 5256 may be used as a basis to 
award a rating in excess of 30 percent.  

None of the provisions of Diagnostic Codes 5257, 5258, 5259, 
5260 and 5263 for rating knee disability due to recurrent 
subluxation or instability, dislocation or removal of the 
semilunar cartilage, limitation of motion on flexion, or genu 
recurvatum, respectively, provide for the assignment of more 
than 30 percent and therefore would not be useful for 
application to the veteran's present claim for a rating 
increase greater than 30 percent.

Diagnostic Code 5261 for rating knee disability due to 
limitation of motion on extension provides for the assignment 
of a rating greater than 30 percent only when extension is 
limited to 30 degrees or greater.  In the present case, 
however, the veteran is demonstrably able to extend his left 
knee to the normal range of zero degrees and exhibits no pain 
on extension.  Therefore, he does not presently meet the 
criteria for assignment of a rating greater than 30 percent 
under Diagnostic Code 5261.  

Diagnostic Code 5262 provides for a rating higher than 30 
percent only when the medical evidence demonstrates that the 
affected knee is disabled by nonunion of the tibia and fibula 
with loose motion, requiring a supportive brace.  The medical 
evidence does not show that this requisite constellation of 
conditions currently exists in his left knee.  Therefore, he 
does not presently meet the criteria for assignment of a 
rating greater than 30 percent under Diagnostic Code 5262.  

We note that an additional evaluation may be assigned to a 
left knee disorder which is impaired by not only a 
cartilaginous disability but also by arthritis.  See 
VAOPGCPREC 23-97 (July 1, 1997); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010.  However, X-rays of the veteran's 
left knee, status post TKR, show normal findings with regard 
to the prosthetic joint.  Thus, an additional compensable 
evaluation on the basis of arthritis may not be assigned to 
the left knee disability.

In view of the above discussion, we conclude that the 
evidence does not support the veteran's claim of entitlement 
to an increased evaluation in excess of 30 percent for 
postoperative residuals of left knee osteochondritis, status 
post total knee replacement.  Her appeal in this regard must 
therefore be denied.  Because the evidence in this case is 
not approximately balanced with respect to the merits of this 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


(b.)  Entitlement to an increased evaluation for 
postoperative residuals of right knee osteochondritis, 
currently rated as 10 percent disabling..

The veteran is service-connected for postoperative residuals 
of right knee osteochondritis.  The most recent VA medical 
examination which evaluated the severity of this disability 
was in October 2002.  The VA physician who conducted the 
examination reviewed the veteran's claims file and noted that 
he had a history of several arthroscopic procedures on his 
right knee, most notably a high tibial valgus osteotomy.  At 
the examination the veteran complained of right knee swelling 
on a daily basis.  He used a cane to support his right knee 
and wore a brace over his knee to control hyperextension of 
the joint when walking.  He reported that he was able to walk 
a distance of approximately 1/4 to 1/2 a mile but would 
thereafter need to rest because of pain and fatigability.  If 
he sat for more than an hour his knees would become stiff.  
He complained of knee pain at night, with his right knee 
worse than his left.  He used Darvocet for his pain and also 
anti-inflammatory medication.  Weather changes and cold, damp 
weather increased his knee complaints, but flare-ups of pain 
were specific only in reference to his right knee after 
walking 1/4 to 1/2 a mile.  The examiner was of the opinion that 
the veteran's activities of daily living decreased in 
relation to increases in painful symptomatology due to the 
need to rest, but that there were no specific suggestions 
that his range of motion changed during flare-ups.  

Objective examination of the veteran's right knee with the 
brace removed revealed that he walked with a stiff-legged 
gait on the right with a valgus thrust to the right knee.  
The examiner noted that previous examination in January 2001 
showed the presence of 8 degrees of recurvatum of the right 
knee and examination in October 2002 demonstrated 5 degrees 
of hyperextension of this joint when weightbearing on the 
right.  Valgus alignment of the right knee was approximately 
15 degrees standing upright.  Range of motion testing 
revealed 115 degrees of flexion and, as previously stated, 5 
degrees of hyperextension beyond zero degrees.  Severe 
patellofemoral crepitus was observed on the right knee but no 
joint effusion was noted.  Postoperative arthroscopic 
surgical scars of the right knee were observed which were not 
noted to be painful or tender.  No specific tenderness was 
noted on palpation of the right knee.  Patellar alignment of 
this knee was normal during range of motion testing.  There 
was no ligamentous laxity on varus and valgus stress testing 
and the right knee was negative for anterior and posterior 
drawer signs and Lachmann's test.  Quadriceps strength was 
3/5, bilaterally, and hamstring strength was 4/5, 
bilaterally.  Radiographic examination revealed mild 
degenerative changes involving the right medial joint 
compartment and patellofemoral joint of the right knee.  The 
pertinent diagnoses were osteochondritis dissecans, medial 
femoral condyles of the right knee, status postoperative high 
tibial valgus osteotomy with degenerative osteoarthritis.  

The October 2002 VA examiner has adequately addressed the 
question of whether the veteran experienced any functional 
loss with regard to his right knee in observing that there 
was no specific suggestion that the range of motion of his 
right knee changed during flare-ups of increased pain.  At 
the present time he is rated 10 percent disabled due to 
impairment of the knee as a result of subluxation or lateral 
instability.  We note that the evidence shows no ligamentous 
laxity of the right knee on varus and valgus stress with 
negative anterior and posterior drawer signs and negative 
Lachmann's test, though there is valgus thrust and a stiff-
legged gait when ambulating and valgus alignment of 
approximately 15 degrees.  With no other evidence of joint 
instability, we find that the current 10 percent evaluation 
assigned appropriately reflects his current level of right 
knee impairment due to valgus thrust and 15-degree alignment 
which more closely approximates slight disability due to 
subluxation and instability.  See 38 C.F.R. § 4.7.

The medical evidence does not demonstrate that the veteran's 
right knee has been surgically replaced with a prosthetic or 
that this joint is affected by ankylosis such that the 
provisions of Diagnostic Codes 5055 or 5256 may be used as a 
basis to award a rating in excess of the current 10 percent 
rating assigned.  Similarly, we find no evidence of nonunion 
or malunion of the veteran's right tibia and fibula such that 
Diagnostic Code 5262 may also be used as a basis to award a 
rating in excess of 10 percent.  

While the evidence demonstrates the presence of a recurvatum 
of the right knee which caused the veteran to hyperextend his 
knee to 5 degrees, applying the provisions of Diagnostic Code 
5263 for knee impairment due to genu recurvatum would only 
allow for assignment of a 10 percent rating and no higher.  
Therefore, this Diagnostic Code does not provide a basis for 
a higher evaluation in excess of 10 percent.

However, severe patellofemoral crepitus was observed on the 
right knee during examination in October 2002.  Although no 
joint effusion was noted at the time, we must also take into 
account the veteran's subjective complaints of right knee 
stiffness and pain.  These symptoms more closely approximate 
the criteria for rating the veteran's right knee under the 
provisions of Diagnostic Code 5258, which allows for a 20 
percent rating, and no higher, for a dislocated semilunar 
cartilage manifested by frequent episodes of joint locking, 
pain and effusion into the joint.  See 38 C.F.R. § 4.7.

Extraschedular Consideration

We find that the evidence does not demonstrate that the 
veteran's left or right knee disability produces an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  We note that 
he is able to maintain regular employment in a sedentary job 
with the Social Security Administration.  Therefore, the 
Board does not find that referral of this case is warranted 
for consideration of application of an extraschedular rating 
for his bilateral knee disability under the provisions of 
38 C.F.R. § 3.321(b)(1) (2002).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).


ORDER

An increased evaluation in excess of 30 percent for 
postoperative residuals of left knee osteochondritis, status 
post total knee replacement, is denied.

An increased evaluation to 20 percent and no higher for 
postoperative residuals of right knee osteochondritis is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

